Examination of Reissue Application
The present application, filed on January 10, 2020, is for a continuation reissue examination for United States Patent Number US RE47,851 E and also for a reissue examination of United States Patent Number US 7,555,605 B2, which were both issued to William C. Moyer.  This reissue application has been examined under the “pre-AIA ” provisions.

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment filed on May 25, 2022 (hereinafter “the Response”).  The Response was filed after an RCE non-final rejection in the Office action mailed on January 25, 2022 (hereinafter “the last Office action”), wherein (i) the reissue declaration filed on December 23, 2021 was objected to because it did not identify any error to be corrected pursuant to 37 CFR § 1.175 (See the last Office action, page 2, line 32 through page 3, line 21), (ii) the claims 33-36 and 38-40 were objected to because of claim writing formal matter (See the last Office action, page 3, lines 23-33), (iii) the claims 33-36 and 38-40 were rejected under 35 U.S.C. § 251 as being based upon a defective reissue declaration (See the last Office action, page 4, lines 1-5), (iv) the Examiner found an allowable subject matter in the independent claim 33 (See the last Office action, page 4, lines 15-24).
The amendment and the new reissue declaration in the Response make the objected and/or rejected claims be allowable without raising a new issue and/or a new matter.
The original claims 1-22 have been canceled; and the claims 23-43 have been newly added, but the new claims 23-32, 37, and 41-43 have been canceled since the instant reissue application was filed.  Currently, the claims 33-36 and 38-40 are subject to the examination of this reissue application.

Examiner’s Statement of Reasons for Allowance
Claims 33-36 and 38-40 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With respect to claims 33-36 and 38-40, the claim limitations of the claim 33 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the instruction includes a TLB exception indicator; when the effective address results in a miss in the TLB, selectively taking an exception based on the TLB exception indicator; and when the effective address results in a hit in the TLB, providing a translated address from the TLB corresponding to the effective address.
The claims 34-36 and 38-40 are dependent claims of the claim 33.
Any comments considered necessary by the reissue applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992